Citation Nr: 0028912	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  94-37 178	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1944 to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a neck 
condition (traumatic arthritis, C5-6, C6-7).  In November 
1996 this matter came before the Board and was remanded to 
the RO for further evidentiary development.  In March 1997 
the veteran moved to Puerto Rico, and his claims folder was 
transferred from the Roanoke, Virginia RO to the San Juan, 
Puerto Rico RO.  The record reflects that the veteran 
subsequently moved to Florida and in April 2000 the veteran's 
claims folder was transferred to the St. Petersburg, Florida 
RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A cervical spine disorder was not present in service, was 
not manifested within one year of discharge from service and 
is not otherwise related to service or any event therein.  


CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred in or 
aggravated in service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309. (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in April 1951 the veteran 
sustained a lacerating wound to the forehead, which was 
treated with a sterile dressing.  On reenlistment examination 
in December 1951 the veteran's spine was evaluated as 
clinically normal, and there were no complaints or findings 
made pertaining to his cervical spine.  On his separation 
examination in November 1957 there were no complaints or 
findings made pertaining to the veteran's cervical spine.  He 
complained of occipital headaches of undetermined cause.  On 
examination his spine was evaluated as clinically normal.

A VA treatment record dated in April 1983 showed that the 
veteran complained of neck and shoulder pain, and the 
diagnosis was myalgia.  In September 1984 he was treated for 
complaints of back and neck aches, and the diagnosis was neck 
pain, C6-C7.  X-rays of the cervical spine dated in September 
1984 showed anterior osteophytes of C5, C6, and C7, and 
narrowing of the C6-C7 intervertebral space, and otherwise an 
essentially negative cervical spine.  He subsequently 
underwent several physical therapy sessions in October 1984, 
and at the end of October 1984 he reported feeling some 
relief from his neck pain.  Examination showed he had 
cervical tenderness, and full range of motion of the neck.  

An x-ray of the cervical spine dated in March 1992 and 
interpreted by Moises O. Acevedo, M.D. provided an impression 
of moderate to severe diffuse degenerative changes most 
pronounced at the C5-C6 and C6-C7 levels, loss of height of 
C5 and C6, disc space narrowing at C5-C6 and C6-C7, and 
neural foraminal narrowing at C5-C6 and C6-C7.

In a medical report dated in March 1992, Manuel Monasterio, 
M.D. indicated that the veteran reported sustaining an injury 
to his forehead during service as a result of a mine 
explosion, and that at the time he had only "minor 
lacerations" to the head.  It was noted that "[n]ow, years 
later, [the veteran] has developed cervical pain with C5-C6, 
C6-C7 degenerative changes" which Dr. Monasterio opined 
could be the result of this injury.  Dr. Monasterio indicated 
that the veteran's traumatic arthritis of the cervical spine 
was secondary to the injury during the Korean war.  Dr. 
Monasterio also opined that the veteran's "traumatic 
arthritis of the cervical spine should be service connected 
to the described incident".  

In a medical reported dated in March 1992, Dr. Roberto A. 
Garcia reported that the veteran complained of posterior neck 
pain for the past six months.  X-rays of the cervical spine 
were reported to show severe degenerative changes with neural 
foraminal narrowing at C5-C6, C6-C7.  It was noted that the 
veteran started on a physical therapy program n March 1992 
and after 10 physical therapy treatments, he continued with 
"more or less" the same neck pain and limited range of 
motion.  

In a medical reported dated in February 1993, Dr. Monasterio 
reported that it was "an accepted fact" by VA that the 
veteran "sustained an injury to the forehead as a result of 
a mine explosion".  Dr. Monasterio further indicated that 
the fact that seven months later (in November 1957) the 
veteran "did not have any neck complaints did not mean that 
his present condition [was] related to this injury".  Dr. 
Monasterio opined that the veteran's traumatic arthritis of 
the cervical spine resulted from such injury.

Received in June 1993 were VA treatment records dated from 
September 1984 to August 1992 which showed that the veteran 
received treatment, including physical therapy, for 
complaints of neck pain.  In January 1992 he reported having 
recurrent low back pain since 1955, and claimed that this 
condition was aggravated one month prior.  In July 1992 he 
reported having recurrent neck and low back pain for over 38 
years, and claimed that his condition had been aggravated in 
the past three weeks.  

In a letter dated in July 1993, Dr. Monasterio opined that 
the veteran had severe traumatic arthritis of the cervical 
spine which developed as a result of a forehead injury which 
he sustained from a mine explosion.  Dr. Monasterio also 
noted that this degenerative process started to give the 
veteran symptoms later in life, and "the fact that he was 
not having pain from 1957 to any other date does not prove 
nor disprove the origin of his problem", which Dr. 
Monasterio opined was traumatic and originated in service in 
April 1957.

In a letter dated in July 1993, Antonio E. Ignacio, M.D. 
reported treating the veteran since 1969-1970 for pains over 
the neck and the left side of the head and face.  Dr. Ignacio 
opined that "this may be related to the injuries sustained 
during the war in Korea" when the veteran was in service.  

In November 1996 the Board remanded this matter to the RO for 
further evidentiary development.

In a letter dated in December 1996, the RO requested that the 
veteran provide the names and addresses of all health care 
providers who had evaluated or treated him for his neck 
condition from May 1991 to the present.  

In response to the RO's request, the veteran provided 
Authorizations for Release of Information for the following 
health care providers:  the VA medical facility in Mayaguez, 
Puerto Rico, the Lebanon, Pennsylvania VA Medical Center 
(VAMC), Dr. Roberto A. Garcia, Dr. Antonio E. Ignacio, and 
Dr. Manuel Monasterio.  The record reflects that in 1997 the 
RO sent letters to each of the health care providers, 
requesting the veteran's medical records, however, no 
response was received from Dr. Manuel Monasterio.  

Received from Dr. Ignacio's office in February 1997 was a 
notation indicating that the veteran had not been a patient 
of Dr. Ignacio's for 20 years and that they no longer had the 
veteran's chart.  

Received in February 1997 were treatment records from the 
Lebanon VAMC showing that from 1984 to 1993 the veteran was 
treated on several occasions for complaints of neck pain.  An 
x-ray of the cervical spine dated in June 1993 showed 
degenerative disc disease and degenerative osteoarthritis 
extending from C4 distally with spur formation, disc space 
narrowing and degenerative osteoarthritis.  It was also noted 
that minimal spurring impinged on the neural foramina 
bilaterally.  In December 1993 the assessment was cervical 
spondylosis.  

Received in March 1997 from Dr. Roberto A. Garcia, was a 
treatment record dated in March 1992 which showed that the 
veteran was seen for several complaints, including neck pain, 
and the diagnoses included cervical myositis.  

Received in May 1997 from the Mayaquez, Puerto Rico VA clinic 
were treatment records, most of which had previously been 
considered by the RO, and showing that the veteran was 
treated on several occasions for complaints of neck pain.

On VA examination in May 2000 the veteran reported that in 
1951 he had a laceration of his scalp with a shell fragment 
while he was in the Korean War, and reported that he started 
having complaints of neck pain in 1965.  He denied any 
paresthesias or pain in the radicular distribution in his 
upper extremities or any weakness or loss of function.  X-
rays of the cervical spine dated in October 1999 showed 
severe degenerative disk disease throughout the subaxial 
spine, cervical spine, worse at the C4-5, C5-6, C6-7, with 
loss of lordosis, multiple osteophyte formation, and 
collapse.  The diagnoses were cervical spondylosis and 
laceration of the parieto-occipital scalp with fragment.  The 
VA examiner's assessment was that x-rays of the cervical 
spine showed moderate to severe degenerative disk disease and 
cervical spondylosis.  The VA examiner opined that the 
veteran's cervical spondylosis was irrelevant to the 
laceration of his scalp, and the VA examiner indicated that 
there was no sound medical basis or principle which stated 
that scalp laceration by a fragment of a bullet can cause 
severe cervical spondylosis 30 to 40 years after the 
incident.  The VA examiner also indicated that there was no 
such relationship of a one-time trauma causing progressive 
arthritis in any part of the spine or exaggerating the 
natural course of arthritis in the spine, which was in 
contrast to repeated traumas which could cause 
osteoarthritis.  The VA examiner reiterated that the case of 
a single laceration of the scalp by fragment did not "make 
any sound medical principle for the cause of progressive 
cervical spondylosis in years to come after the incident".  
The VA examiner also noted disagreement with the opinions of 
the three doctors which opined that the laceration of the 
scalp could be a cause of this the veteran's cervical 
spondylosis. 

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  The U.S. Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Once a claimant has met the initial burden of 
submitting a well-grounded claim, VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  The Board initially finds that 
the veteran has submitted a well-grounded claim of service 
connection for a cervical spine disorder and that the 
evidence has been fully developed; therefore, VA has 
fulfilled the duty to assist.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The law further provides that certain 
specified chronic diseases, to include arthritis, may be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service, if the 
condition is manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307. 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

Once the claim for service connection is found to be well 
grounded the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994).

The record reflects that the veteran sustained a head injury 
in service in 1951.  The veteran contends that his cervical 
spine disorder is related to the in-service head injury.  As 
noted above, service medical records confirm that he 
sustained a head injury in service, however, service medical 
records do not show any complaints or findings of a cervical 
spine disability.  The veteran has, however, submitted 
several opinions from private physicians which suggest a link 
between his cervical spine disability and the head injury in 
service.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  In doing so, the Board 
is free to favor one medical opinion over another provided 
that the Board offers an adequate basis for doing so.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Evans, supra.  Indeed, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In support of his claim, the veteran submitted several 
medical "nexus" opinions from two private physicians, Dr. 
Monasterio and Dr. Ignacio.  In March 1992 Dr. Monasterio 
opined that the veteran's cervical pain with C5-C6, C6-C7 
degenerative changes "could be the result of" the injury to 
his forehead during service, and opined that the veteran's 
traumatic arthritis of the cervical spine was "secondary 
to" the injury during service.  In February 1993 and July 
1993, Dr. Monasterio opined that the veteran's traumatic 
arthritis of the cervical spine resulted from the injury to 
the veteran's forehead in service.  Dr. Monasterio also noted 
that the degenerative process started to give the veteran 
symptoms later in life, and "the fact that he was not having 
pain from 1957 to any other date does not prove nor disprove 
the origin of his problem".  Additionally, in July 1993, Dr. 
Ignacio reported treating the veteran since 1969-1970 for 
pains over the neck and opined that "this may be related 
to" the injuries he sustained in service.  

The Board notes that in May 2000 the veteran underwent a VA 
examination, which included the VA examiner reviewing the 
veteran's claims folder prior to the examination.  On the VA 
examination, the diagnosis was cervical spondylosis and the 
VA examiner's opined that the veteran's cervical spondylosis 
was irrelevant to the laceration of his scalp and indicated 
that there was no sound medical basis or principle which 
stated that scalp laceration by a fragment of a bullet can 
cause severe cervical spondylosis 30 to 40 years after the 
incident.  The VA examiner also indicated that there was no 
such relationship of a one-time trauma causing progressive 
arthritis in any part of the spine or exaggerating the 
natural course of arthritis in the spine, which was in 
contrast to repeated traumas which could cause 
osteoarthritis.  

The Board first notes that in July 1993 Dr. Ignacio opined 
that the veteran's neck pains "may be related to" the 
injury in service, which is simply too speculative to provide 
the degree of certainty required for medical nexus evidence.  
Likewise, in the March 1992 opinion, Dr. Monasterio opined 
that the veteran's cervical pain and degenerative changes 
"could be the result of" the injury to his forehead in 
service, which the Board also finds to be too speculative.  
Bloom v. West, 12 Vet. App. 185 (1999).  Nonetheless, Dr. 
Monasterio also opined affirmatively in 1992 and 1993 that 
the veteran's traumatic arthritis of the cervical spine was 
the result of the injury to his forehead in service.  The 
Board notes, however, that these opinions provided by Dr. 
Monasterio do not provide a firm rationale, and do not show 
that Dr. Monasterio had the benefit of reviewing the 
veteran's complete medical history prior to rendering an 
opinion.  Gabrielson, supra.

The Board therefore concludes that the VA examiner's opinion 
offered in May 2000 is more persuasive and probative than the 
opinions offered by Dr. Monasterio and Dr. Ignacio in 1992 
and 1993, in that the most recent opinion is based on a 
review of all the evidence contained in the claims file, not 
merely the clinical history provided by the veteran.  In 
entering a decision, a longitudinal review of the record is 
considered to be an important factor in reaching an informed 
opinion.  In this case it appears that only the last examiner 
had the benefit of reviewing the veteran's complete claims 
folder, examining the veteran, and reading the opinions 
provided by the two private physicians in reaching a 
conclusion.  Thus, the Board finds that the opinion by the VA 
examiner far outweighs the opinions by Dr. Ignacio and Dr. 
Monasterio.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Accordingly, as the Board finds that the fair preponderance 
of the evidence is against the veteran's claim for service 
connection for a cervical spine disorder, the doctrine of 
affording the veteran the benefit of the doubt is not for 
application.


ORDER

Service connection for a cervical spine disorder is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 

